Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 7/20/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 12 and 14-22 are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 4/21/2021.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  

Claims 12 and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “the motor sensor magnet and the output sensor magnet each have a toric shape.”   Referred “toric shape” is vague and indefinite.  Applicant has not defined the term otherwise.  When not defined, it should follow conventional meaning.  
In the art, toric shape is defined to have its cross-section by circle.  
Definition of toric : “of, relating to, or shaped like a torus or segment of a torus”

    PNG
    media_image1.png
    271
    679
    media_image1.png
    Greyscale

In the disclosure, toric shaped magnets 43, 74 are shown as in markup.  It is shown by cross-section.   As clearly shown, the cross-section is rectangular.  

    PNG
    media_image2.png
    199
    346
    media_image2.png
    Greyscale

Therefore, said “toric shape” by the applicant is not same as known in the art.   Applicant argues Vogt (US 6435169 B1, IDS) discloses a motor sensor magnet (168) and an output sensor magnet (202, 204A, 204B), but the motor sensor magnet and the output sensor magnet are not toric shape.  In case of motor sensor magnet (168), it has a center shaft hole which makes a cross section.  It is vague and indefinite what is “toric shape” defined by the applicant.  Therefore, it is required to clarify definition of toric shape (e.g., the cross section is circle). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 15-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt (US 6435169 B1, IDS) in view of Kataokaet al (US 20060125334 A1) and Tsuchida et al (US 20080218160 A). 
As for claim 12, Vogt discloses an electric actuator comprising: 
a motor (158, Fig. 8) that includes a motor shaft (164) extending axially; 
a decelerator (166) that is joined to one axial side of the motor shaft; 
an output that includes an output shaft (194) to which rotation of the motor shaft is transmitted via the decelerator; and 
a control board (172) that is electrically connected to at least the motor; 

an output sensor magnet (202, 204A, 204B); 
wherein the motor and the output are disposed radially side by side with respect to the motor (Fig. 8); 
the control board extends from a position axially overlapping the motor shaft to a position axially overlapping the output shaft (Fig. 8); and 
the control board includes a motor sensor (170) to detect a rotation angle of the motor shaft, and 
an output sensor (206A, 206B) to detect a rotation angle of a driven shaft (184) joined to the output shaft; 
the motor sensor magnet (168) rotates together with the motor shaft; 
the output sensor magnet (202, 204A, 204B) rotates together with the driven shaft.  
Vogt failed to disclose the motor sensor magnet and the output sensor magnet have toric shape.  
Kataoka discloses motor sensor magnet (25, Fig. 5) has a toric shape. 
Tsuchida discloses output sensor magnet (100, Fig. 1A) has a toric shape. 
Examiner interpreted “toric shape” as a magnet with a width of cross-section smaller than diameter, as best understood by the applicant’s argument.  Applicant argues the sensor magnet 168 of Vogt is not toric, and applicant’s magnet 43, 74 are toric.  The difference understood is width of the magnet cross section. 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to modify the 
As a result of shape change, a total volume of the output sensor magnet is obvious being larger than a total volume of the motor sensor magnet.   The diameter of the output sensor magnet is larger than that of the motor sensor magnet, the output sensor magnet has two magnet sections while the motor sensor magnet has one magnet section.  
Note that volume is squared value of diameter, meaning dimeter difference is larger factor.  Since the drawing is not on scale, dimension is not anticipated.  However, by the information in drawing and specification, it would have been obvious to have a total volume of the output sensor magnet is larger than a total volume of the motor sensor magnet.  The description by examiner in the international search report is an evidence of ordinary skill’s obviousness.   

As for claim 15, Vogt discloses the electric actuator according to claim 13, wherein the motor includes a rotor (inherent element) attached to the motor shaft, a stator (inherent element) surrounding an outer circumference of the rotor, and 
a motor holder (casing 154, 156) that accommodates the rotor and the stator; and 
the motor sensor magnet (168) is disposed at a portion protruding outward from the motor holder of the motor shaft (164).

Vogt does not explicitly disclose a stator surrounding an outer circumference of the rotor.  However, it is notoriously old and well known in the art, and the examiner hereby takes official notice.  Evidences are provided at section “Prior Art Made of Record” below.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have a structure as claimed.  

As for claim 16, Vogt discloses the electric actuator according to claim 15, wherein the output sensor magnet (202, 204A, 204B) is positioned on a side on an outer circumferential surface of the motor holder (said casing). 

As for claim 18, Vogt discloses the electric actuator according to claim 15, wherein the motor holder (154) is made of a non-magnetic material (aluminum).

As for claim 19, Vogt discloses the electric actuator according to claim 12, wherein the control board (“printed circuit board 172”) is obvious to be a rigid substrate, and a board surface of the control board is orthogonal or substantially orthogonal to an axial direction.  Other than saying flexible printed circuit board, printed circuit boards are notoriously old and well known in the art to have a rigid substrate (e.g., FR4), and therefore the examiner hereby takes official notice.  See below as evidence.  

    PNG
    media_image3.png
    98
    580
    media_image3.png
    Greyscale

As for claim 20, Vogt discloses the electric actuator according to claim 12, wherein the motor sensor includes a Hall element (170).

As for claim 21, Vogt discloses the electric actuator according to claim 12, wherein the output sensor (206A, 206B) includes a magneto-restrictive element (variable reluctance sensors – analog name). 

As for claim 22, Vogt discloses the electric actuator according to claim 12, and describes (C.6, L.62-65) “The sensors 206A and 206B are preferably Hall effect sensors although other types of sensors such as optical or variable reluctance sensors may be utilized.”  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the output sensor includes a magneto-restrictive element and a Hall element selected from the elements listed.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt (US 6435169 B1, IDS), or alternatively Vogt (US 6435169 B1, IDS) in view of Vogt et al (US 6367344 B1, hereinafter “Vogt 344”). 


    PNG
    media_image4.png
    220
    478
    media_image4.png
    Greyscale


Alternatively, “Vogt 344” more clearly shows (Fig. 3, see markup below for a radial line) the motor sensor magnet (120) and the output sensor magnet (156 on 144) radially overlap each other.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for reduced size by such alignment. 

    PNG
    media_image5.png
    270
    574
    media_image5.png
    Greyscale


As for claim 17, Vogt discloses the wherein the motor holder includes a lid (154 – cover piece) facing the control board (Fig. 8).and shows (see markup in claim 14 above) wherein motor sensor magnet, and the output sensor magnet overlap along a line drawn in a radial direction.  
	Alternatively, “Vogt 344” more clearly shows (Fig. 3, see markup in claim 14 above for a radial line) the motor sensor magnet (120) and the output sensor magnet (156 on 144) radially overlap along a line drawn in a radial direction.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for reduced size by such alignment. 

Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
References for a motor with a stator surrounding an outer circumference of the rotor (claim 15); US 6713915 B2, US 6388351 B1

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/JOHN K KIM/Primary Examiner, Art Unit 2834